                               1

                               2

                               3

                               4

                               5

                               6

                               7

                               8
                                                    IN THE UNITED STATES DISTRICT COURT
                               9

                           10            CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
                           11

                           12
                                   ELIZABETH KHALED, on behalf of                    Case No.: 5:19-CV-01478-JGB-KK
                                   herself, and all others similarly situated,
                           13      and as an “aggrieved employee” on
                           14      behalf of other “aggrieved employees”             [PROPOSED] PROTECTIVE
                                   under the Labor Code Private Attorneys            ORDER PURSUANT TO
                           15
                                   General Act of 2004,                              STIPULATION
                           16

                           17
                                                 Plaintiff(s),                       Hon. Kenly Kiya Kato
                                                                                     U.S. District Judge
                           18                    vs.                                 Courtroom 3 or 4
                           19
                                   LIBRARY SYSTEMS & SERVICES,
                           20
                                   LLC, a Maryland limited liability
                           21      company; and DOES 1 through 50,
                                   inclusive,
                           22

                           23                    Defendant(s).
                           24

                           25

                           26

                           27

                           28


 Employee Rights Attorneys                                                       1
16530 Ventura Blvd., Ste 203
      Encino, CA 91436
     (818) 582-3086Tel
                                    Khaled vs. Library Systems & Services, LLC                      Stipulated Protective Order
    (818) 582-2561 Fax
       SpivakLaw.com
                               1          Having reviewed and considered the terms of the parties’ Stipulated
                               2   Protective Order, the Court finds good cause to adopt the parties’ Stipulation as
                               3   the Court’s Protective Order in this action governing the disclosure and use of
                               4   confidential information in this matter, according to the terms agreed to by the
                               5   parties in that Stipulation to Protective Order.
                               6          Therefore, good cause appearing, PURSUANT TO STIPULATION, IT IS
                               7   SO ORDERED.
                               8


                                             11/5/19
                               9
                                   DATED: __________________                 __________________________________
                           10                                                   HON. KENLY KIYA KATO
                                                                                United States Magistrate Judge
                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28


 Employee Rights Attorneys                                                       2
16530 Ventura Blvd., Ste 203
      Encino, CA 91436
     (818) 582-3086Tel
                                    Khaled vs. Library Systems & Services, LLC                Stipulated Protective Order
    (818) 582-2561 Fax
       SpivakLaw.com
